IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 38548

STATE OF IDAHO,                                   )     2012 Unpublished Opinion No. 758A
                                                  )
       Plaintiff-Respondent,                      )     Filed: January 9, 2012
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
HENRY VILLEGAS,                                   )     THIS IS AN UNPUBLISHED
                                                  )     OPINION AND SHALL NOT
       Defendant-Appellant.                       )     BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Joel E. Tingey, District Judge.

       Judgment of conviction and unified sentence of three years, with a minimum
       period of confinement of one year, for burglary, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                       Before GRATTON, Chief Judge; LANSING, Judge;
                                  and GUTIERREZ, Judge

PER CURIAM
       Henry Villegas was found guilty of burglary. Idaho Code § 18-1401. The district court
sentenced Villegas to a unified term of three years, with a minimum period of confinement of
one year, suspended the sentence and placed Villegas on probation. Villegas appeals asserting
that the district court abused its discretion by imposing an excessive sentence.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing


                                                 1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Villegas’s judgment of conviction and sentence are affirmed.




                                                   2